DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.  The Election filed February 23, 2022 in response to the Office Action of November 23, 2021 is acknowledged and has been entered.  Applicant's election without traverse of Group I, claims 92-130 is acknowledged.  Applicant's election without traverse of the species: 
As set forth in claim 92: The VH region comprising a CDR-H1, CDR-H2, and CDR-H3 comprising the amino acid sequence of SEQ ID NOS:2, 5, and 10, respectively, and the VL region comprising a CDR-L1, CDR-L2, and CDR-L3 comprising the amino acid sequence of SEQ ID NOS:33, 43, and 421,respectively;
 As set forth in claim 93: The VH region comprising a CDR-H1, CDR-H2 and CDR-H3 contained within the VH region amino acid sequence of SEQ ID NO:115, and the VL region comprising a CDR-L1, CDR-L2 and CDR-L3 contained within the VL region amino acid sequence of SEQ ID NO:536;
As set forth in claim 103: The scFv comprising the amino acid sequence set forth in SEQ ID NO:560.
	2.	Claims 92-132 are pending.
3.	 Claims 131-132 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	The elected species of BCMA antibodies are free of prior.  Thus, the BCMA antibodies species are rejoined for examination. 
5.	Claims 92-130 are currently under consideration. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 92-130 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8-23 of U.S. Patent No. 11,066,475 (Sather et al. July 20,2021, IDS). 
The ‘475 claims are drawn to:
1. A polynucleotide encoding a chimeric antigen receptor, the polynucleotide comprising a nucleic acid sequence encoding: (a) an extracellular antigen-binding domain comprising a single-chain variable fragment (scFv) comprising a variable heavy chain (VH) region and a variable light chain (VL) region that specifically binds B cell maturation antigen (BCMA); (b) a spacer encoded by the nucleic acid sequence set forth in SEQ ID NO:622; (c) a transmembrane domain; and (d) an intracellular signaling region. 
    2. The polynucleotide of claim 1, wherein: (A) the VH region comprises a CDR-H1, a CDR-H2 and a CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:617; and the VL region comprises a CDR-L1, a CDR-L2 and a CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:618; (B) the VH region comprises a CDR-H1, a CDR-H2 and a CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:609; and the VL region comprises a CDR-L1, a CDR-L2 and a CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:610; (C) the VH region comprises a CDR-H1, a CDR-H2 and a CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:115; and the VL region comprises a CDR-LL a CDR-L2 and a CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:536; (D) the VH region comprises a CDR-H1, a CDR-H2 and a CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:519; and the VL region comprises a CDR-L1, a CDR-L2 and a CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:535; or (E) the VH region comprises a CDR-H1, a CDR-H2 and a CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:256; and the VL region comprises a CDR-L1, a CDR-L2 and a CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:267. 
    3. The polynucleotide of claim 1, wherein the VH region comprises a CDR-H1, a CDR-H2 and a CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:617; and the VL region comprises a CDR-LL a CDR-L2 and a CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:618. 
    4. The polynucleotide of claim 1, wherein: (A) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOs:617 and 618, respectively; (B) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOs:609 and 610, respectively; (C) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOs:115 and 536, respectively; (D) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOs:519 and 535, respectively; or (E) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOs:256 and 267, respectively. 
    6. The polynucleotide of claim 1, wherein the scFv comprises the amino acid sequence set forth in SEQ ID NO:478, SEQ ID NO:442, SEQ ID NO:560, SEQ ID NO:559, or SEQ ID NO:278. 
    8. The polynucleotide of claim 1, wherein the transmembrane domain is from a human CD28. 
    9. The polynucleotide of claim 1, wherein the intracellular signaling region comprises an activating cytoplasmic signaling domain that is or comprises a cytoplasmic signaling domain of a CD3-zeta (CD3) chain. 
    10. The polynucleotide of claim 9, wherein the intracellular signaling region further comprises an intracellular signaling domain of a CD28, a 4-1BB, or an ICOS. 
    11. The polynucleotide of claim 9, wherein the intracellular signaling region further comprises an intracellular signaling domain of a 4-1BB. 
    12. The polynucleotide of claim 1, wherein the transmembrane domain is from a human CD28, and the intracellular signaling region comprises an activating cytoplasmic signaling domain that is or comprises a cytoplasmic signaling domain of a CD3-zeta (CD3) chain and an intracellular signaling domain of a CD28 or a 4-1BB T cell costimulatory molecule. 
    13. The polynucleotide of claim 1, wherein the transmembrane domain is from a human CD28, and the intracellular signaling region comprises a cytoplasmic signaling domain of a CD3-zeta (CD3) chain and an intracellular signaling domain of a 4-1BB T cell costimulatory molecule. 
    14. A vector comprising the polynucleotide of claim 1. 
    15. An engineered cell, comprising the polynucleotide of claim 1. 
    16. A T cell, comprising the polynucleotide of claim 1. 
    17. A composition comprising the engineered cell of claim 15. 
    18. A composition comprising the T cell of claim 16. 
    19. A chimeric antigen receptor encoded by the polynucleotide of claim 1. 
    20. An engineered cell, comprising the chimeric antigen receptor of claim 19. 
    21. A composition comprising the engineered cell of claim 20. 
    22. A T cell, comprising the chimeric antigen receptor of claim 19. 
    23. A composition comprising the T cell of claim 22.
SEQ ID NO: 115 of the ‘475 claims comprises SEQ ID NOS:2, 5, and 10 and is identical to the claimed SEQ ID NO: 115.  See Appendix.
SEQ ID NO:536 of the ‘475 claims comprises SEQ ID NOS:33, 43, and 421 and is identical to the claimed SEQ ID NO: 536.  See Appendix.
SEQ ID NO:560 of the ‘475 claims is identical to the claimed SEQ ID NO: 560.  See Appendix. 
SEQ ID NO:519 of the ‘475 claims is identical to the claimed SEQ ID NO: 519 and comprises SEQ ID NOs: 1,4, and 7.  See Appendix. 
SEQ ID NO:535  of the ‘475 claims is identical to the claimed SEQ ID NO:  535 and comprises SEQ ID NOs: 380, 400, and 416.  See Appendix. 
SEQ ID NO:256  of the ‘475 claims is identical to the claimed SEQ ID NO:  256 and comprises SEQ ID NOs: 2, 5, and 157.  See Appendix. 
SEQ ID NO: 267  of the ‘475 claims is identical to the claimed SEQ ID NO: 267 and comprises SEQ ID NOs: 178, 183 and 194.  See Appendix. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the patented because they have all of the characteristics of the claimed BCMA antibodies, BCMA CARs, polynucleotides encoding and cells expressing them as set forth above. 

7.	Claims 92-102, 106-119, 126, 128, and 130 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of co-pending Application No. 17/353,648 (reference application, published as US 2021/0324100, IDS). 
The ‘648 claims are drawn to:
1. A chimeric antigen receptor comprising: (a) an extracellular antigen-binding domain that specifically recognizes B cell maturation antigen (BCMA); (b) a spacer of at least 125 amino acids in length; (c) a transmembrane domain; and (d) an intracellular signaling region.2. The chimeric antigen receptor of claim 1, wherein the spacer comprises a portion of an immunoglobulin constant region.3. The chimeric antigen receptor of claim 2, wherein the spacer comprises a sequence of a hinge region, a CH2 region and a CH3 region.4. The chimeric antigen receptor of claim 3, wherein the hinge, CH2 and CH3 comprises all or a portion of each of a hinge region, CH2 and CH3 from IgG4; the hinge region is chimeric and comprises a hinge region from human IgG4 and human IgG2; the CH2 region is chimeric and comprises a CH2 region from human IgG4 and human IgG2; and/or the CH3 region is chimeric and comprises a CH3 region from human IgG4 and human IgG2.5. The chimeric antigen receptor of claim 2, wherein the spacer comprises an IgG4/2 chimeric hinge or a modified IgG4 hinge comprising at least one amino acid replacement compared to human IgG4 hinge region; a human IgG2/4 chimeric CH2 region; and a human IgG4 CH3 region.6. The chimeric antigen receptor of claim 1, wherein the spacer is or comprises (i) the sequence set forth in SEQ ID NO: 649; (ii) a functional variant of SEQ ID NO:649 that has at least 95% sequence identity to SEQ ID NO:649; or (iii) a contiguous portion of (i) or (ii) that is at least 125 amino acids in length.7. The chimeric antigen receptor of claim 1, wherein the antigen-binding domain is an antibody fragment comprising a variable heavy chain (VH) region and a variable light chain (VL) region.8. The chimeric antigen receptor of claim 1, wherein the antibody fragment comprises an scFv.9. The chimeric antigen receptor of claim 7, wherein: (A) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOS:617 and 618, respectively, or amino acid sequences having at least 90% identity to SEQ ID NOS:617 and 618, respectively; (B) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOS:609 and 610, respectively, or amino acid sequences having at least 90% identity to SEQ ID NOS:609 and 610, respectively; (C) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOS:115 and 536, respectively, or amino acid sequences having at least 90% identity to SEQ ID NOS:115 and 536, respectively; (D) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOS:519 and 535, respectively, or amino acid sequences having at least 90% identity to SEQ ID NOS:519 and 535, respectively; or (E) the VH region and the VL region comprise the amino acid sequences set forth in SEQ ID NOS:256 and 267, respectively, or amino acid sequences having at least 90% identity to SEQ ID NOS:256 and 267, respectively.10. The chimeric antigen receptor of claim 7, wherein: (A) the VH region comprises a CDR-H1, CDR-H2 and CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:617; and the VL region comprises a CDR-L1, CDR-L2 and CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:618; (B) the VH region comprises a CDR-H1, CDR-H2 and CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:609; and the VL region comprises a CDR-L1, CDR-L2 and CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:610; (C) the VH region comprises a CDR-H1, CDR-H2 and CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:115; and the VL region comprises a CDR-L1, CDR-L2 and CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:536; (D) the VH region comprises a CDR-H1, CDR-H2 and CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:519; and the VL region comprises a CDR-L1, CDR-L2 and CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:535; or (E) the VH region comprises a CDR-H1, CDR-H2 and CDR-H3 contained within the VH region amino acid sequence set forth in SEQ ID NO:256; and the VL region comprises a CDR-L1, CDR-L2 and CDR-L3 contained within the VL region amino acid sequence set forth in SEQ ID NO:267.11. The chimeric antigen receptor of claim 7, wherein: (A) the VH region comprises a CDR-H1, CDR-H2, and CDR-H3 comprising the amino acid sequences set forth in SEQ ID NOS:593, 594, and 595, respectively, and the VL region comprises a CDR-L1, CDR-L2, and CDR-L3 comprising the amino acid sequences set forth in SEQ ID NOS:601, 602, and 603, respectively; (B) the VH region comprises a CDR-H1, CDR-H2, and CDR-H3 comprising the amino acid sequences set forth in SEQ ID NOS:507, 513, and 517, respectively, and the VL region comprises a CDR-L1, CDR-L2, and CDR-L3 comprising the amino acid sequences set forth in SEQ ID NOS:589, 590, and 591, respectively; (C) the VH region comprises a CDR-H1, CDR-H2, and CDR-H3 comprising the amino acid sequences set forth in SEQ ID NOS:2, 5, and 10, respectively, and the VL region comprises a CDR-L1, CDR-L2, and CDR-L3 comprising the amino acid sequences set forth in SEQ ID NOS:33, 43, and 421, respectively; (D) the VH region comprises a CDR-H1, CDR-H2, and CDR-H3 comprising the amino acid sequences set forth in SEQ ID NOS:1, 4, and 7, respectively, and the VL region comprises a CDR-L1, CDR-L2, and CDR-L3 comprising the amino acid sequences set forth in SEQ ID NOS:380, 400, and 416, respectively; or (E) the VH region comprises a CDR-H1, CDR-H2, and CDR-H3 comprising the amino acid sequences set forth in SEQ ID NOS:2, 5, and 157, respectively, and the VL region comprises a CDR-L1, CDR-L2, and CDR-L3 comprising the amino acid sequences set forth in SEQ ID NOS:178, 183, and 194, respectively.12. The chimeric antigen receptor of claim 1, wherein the transmembrane domain is from a human CD28.13. The chimeric antigen receptor of claim 1, wherein the intracellular signaling region comprises an activating cytoplasmic signaling domain that is or comprises an immunoreceptor tyrosine-based activation motif (ITAM).14. The chimeric antigen receptor of claim 13, wherein the activating cytoplasmic signaling domain is or comprises a cytoplasmic signaling domain of a CD3-zeta (CD3.zeta.) chain or a functional variant or signaling portion thereof.15. The chimeric antigen receptor of claim 13, wherein the intracellular signaling region further comprises an intracellular signaling domain of a T cell costimulatory molecule or a signaling portion thereof.16. The chimeric antigen receptor of claim 15, wherein the intracellular signaling region further comprises an intracellular signaling domain of a CD28, a 4-1BB or an ICOS, or a signaling portion thereof.17. The chimeric antigen receptor of claim 15, wherein the intracellular signaling region further comprises an intracellular signaling domain of a 4-1BB or a signaling portion thereof.18. The chimeric antigen receptor of claim 1, wherein (a) the ability of the antigen binding domain or of the chimeric antigen receptor to bind to BCMA expressed on the surface of a target cell, or (b) a measure indicative of function or activity of the chimeric antigen receptor following exposure of cells expressing the chimeric antigen receptor to cells expressing surface BCMA, is not reduced or blocked or is not substantially reduced or blocked in the presence of a concentration or amount of a soluble or shed form of BCMA, wherein the concentration or amount is a concentration or amount capable of blocking or reducing or substantially blocking or reducing binding or a measure of function or activity associated with a reference anti-BCMA recombinant receptor or a reference anti-BCMA binding domain, under the same or substantially the same conditions, or is a concentration or amount present in a biological sample.19. The chimeric antigen receptor of claim 1, wherein the spacer is encoded by a polynucleotide that is or comprises the sequence set forth in SEQ ID NO:622.20. An engineered cell, comprising the chimeric antigen receptor of claim 1.21. The engineered cell of claim 20, wherein the engineered cell is a T cell.22. A composition comprising the engineered cell of claim 20.23. A composition comprising the engineered cell of claim 21.24. The composition of claim 22, wherein the composition comprises CD4+ and CD8+ T cells and the ratio of CD4+ to CD8+ T cells is from or is from about 1:3 to 3:1.25. The composition of claim 23, wherein the composition comprises CD4+ and CD8+ T cells and the ratio of CD4+ to CD8+ T cells is from or is from about 1:3 to 3:1.26. A method of treatment, comprising administering the composition of claim 22 to a subject having a disease or disorder.27. The method of claim 26, wherein the disease or disorder is associated with expression of B cell maturation antigen (BCMA).28. The method of claim 26, wherein the disease or disorder is a cancer.29. The method of claim 28, wherein the cancer is a lymphoma and the lymphoma is Burkitt lymphoma, non-Hodgkin's lymphoma (NHL), Hodgkin's lymphoma, Waldenstrom's Macroglobulinemia, follicular lymphoma, small non-cleaved cell lymphoma, mucosa-associated lymphatic tissue lymphoma (MALT), marginal zone lymphoma, splenic lymphoma, nodal monocytoid B cell lymphoma, immunoblastic lymphoma, large cell lymphoma, diffuse mixed cell lymphoma, pulmonary B cell angiocentric lymphoma, small lymphocytic lymphoma, primary mediastinal B cell lymphoma, lymphoplasmacytic lymphoma (LPL), or mantle cell lymphoma (MCL).30. The method of claim 26, wherein the composition comprises a dose of engineered cells and the administering comprises administering the composition comprising the dose of engineered cells to the subject.31. The method of claim 30, wherein the dose of engineered cells comprises between at or about 1x107 CAR-expressing T cells and at or about 2x109 CAR-expressing T cells
SEQ ID NO: 115 of the ‘648 claims comprises SEQ ID NOS:2, 5, and 10 and is identical to the claimed SEQ ID NO: 115.  See Appendix.
SEQ ID NO:536 of the ‘648 claims comprises SEQ ID NOS:33, 43, and 421 and is identical to the claimed SEQ ID NO: 536.  See Appendix.
SEQ ID NO:519 of the ‘648 claims is identical to the claimed SEQ ID NO: 519 and comprises SEQ ID NOs: 1,4, and 7.  See Appendix. 
SEQ ID NO:535  of the ‘648 claims is identical to the claimed SEQ ID NO:  535 and comprises SEQ ID NOs: 380, 400, and 416.  See Appendix. 
SEQ ID NO:256  of the ‘648  claims is identical to the claimed SEQ ID NO:  256 and comprises SEQ ID NOs: 2, 5, and 157.  See Appendix. 
SEQ ID NO: 267  of the ‘648 claims is identical to the claimed SEQ ID NO: 267 and comprises SEQ ID NOs: 178, 183 and 194.  See Appendix. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending because they have all of the characteristics of the claimed BCMA antibodies, BCMA CARs, and cells expressing them as set forth above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 120-125, 127, and 129 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of co-pending Application No. 17/353, 648 (reference application, published as US 2021/0324100, IDS) as applied to claims 92-102, 106-119, 126, 128, and 130 above, further in view of Jena et al. (Blood 19 Aug. 2010 116(7): 1035-1044), “Jena”. 
The ‘648 claims teach as set forth above, but do not teach a polynucleotide or vector encoding the CARs. 
Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated antigens. See Abstract, Introduction, and Redirect T-cell specificity through the introduction of a CAR.
Jena teaches using autologous T-cells for CAR T-cell therapy.  See p. 1039-left column. 
Jena teaches that the advantage of using retroviral or lentiviral vectors for CAR mediated gene transfer is in the efficiency of gene transfer, which shortens the time for culturing T-cells to reach clinically significant numbers.  See Gene transfer of CARS- p. 1037. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of  the ‘648 claims and  Jena and express the BCMA CARs of the ‘648 claims in T-cells with retroviral or lentiviral vectors because Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated antigens and that the advantage of using retroviral or lentiviral vectors for CAR mediated gene transfer is in the efficiency of gene transfer, which shortens the time for culturing T-cells to reach clinically significant numbers.  One of skill in the art would have been motivated to expand the BCMA CAR T-cells to a therapeutically effective amounts for treatments claimed in the ‘648 claims.   
Conclusion
	9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        

Appendix
SEQ ID NOs:  2-5 and 10 Alignment
US-16-178-571-115
; Sequence 115, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 115
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-12, -26, -48 VH Chain (aa)
US-16-178-571-115

  Query Match             85.0%;  Score 139.4;  DB 19;  Length 118;
  Best Local Similarity   40.3%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 DYYM--------------SYISSSGSTIYYADSVKG------------------------ 22
              ||||              ||||||||||||||||||                        
Db         31 DYYMSWIRQAPGKGLEWVSYISSSGSTIYYADSVKGRFTISRDNAKNSLYLQMNSLRAED 90

Qy         23 --------VDGPPSFDI 31
                      |||||||||
Db         91 TAVYYCAKVDGPPSFDI 107
SEQ ID NO: 115 alignment
RESULT 1
US-16-178-571-115
; Sequence 115, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 115
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-12, -26, -48 VH Chain (aa)
US-16-178-571-115

  Query Match             100.0%;  Score 618;  DB 19;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSDYYMSWIRQAPGKGLEWVSYISSSGSTIYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSDYYMSWIRQAPGKGLEWVSYISSSGSTIYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAKVDGPPSFDIWGQGTMVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAKVDGPPSFDIWGQGTMVTVSS 118

SEQ ID NOS:33, 43, and 421 alignment
US-16-178-571-536
; Sequence 536, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 536
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-26 VL chain (aa)
US-16-178-571-536

  Query Match             85.0%;  Score 140.3;  DB 19;  Length 108;
  Best Local Similarity   38.2%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 GANNIGSKSVH---------------DDDDRPS--------------------------- 18
              |||||||||||               |||||||                           
Db         23 GANNIGSKSVHWYQQKPGQAPMLVVYDDDDRPSGIPERFSGSNSGNTATLTISGVEAGDE 82

Qy         19 -----HLWDRSRDHYV 29
                   |||||||||||
Db         83 ADYFCHLWDRSRDHYV 98



SEQ ID NO: 536 alignment
RESULT 1
US-16-178-571-536
; Sequence 536, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 536
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-26 VL chain (aa)
US-16-178-571-536

  Query Match             100.0%;  Score 582;  DB 19;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SYVLTQPPSVSVAPGQTARITCGANNIGSKSVHWYQQKPGQAPMLVVYDDDDRPSGIPER 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SYVLTQPPSVSVAPGQTARITCGANNIGSKSVHWYQQKPGQAPMLVVYDDDDRPSGIPER 60

Qy         61 FSGSNSGNTATLTISGVEAGDEADYFCHLWDRSRDHYVFGTGTKLTVL 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSNSGNTATLTISGVEAGDEADYFCHLWDRSRDHYVFGTGTKLTVL 108

SEQ ID NO: 560 alignment

; Sequence 560, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 560
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-26 scFv sequence (aa)
US-16-178-571-560

  Query Match             100.0%;  Score 1284;  DB 19;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSDYYMSWIRQAPGKGLEWVSYISSSGSTIYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSDYYMSWIRQAPGKGLEWVSYISSSGSTIYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAKVDGPPSFDIWGQGTMVTVSSGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAKVDGPPSFDIWGQGTMVTVSSGG 120

Qy        121 GGSGGGGSGGGGSSYVLTQPPSVSVAPGQTARITCGANNIGSKSVHWYQQKPGQAPMLVV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGSGGGGSGGGGSSYVLTQPPSVSVAPGQTARITCGANNIGSKSVHWYQQKPGQAPMLVV 180

Qy        181 YDDDDRPSGIPERFSGSNSGNTATLTISGVEAGDEADYFCHLWDRSRDHYVFGTGTKLTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YDDDDRPSGIPERFSGSNSGNTATLTISGVEAGDEADYFCHLWDRSRDHYVFGTGTKLTV 240

Qy        241 L 241
              |
Db        241 L 241
 

SEQ ID NO: 519 alignment

US-16-178-571-519
; Sequence 519, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 519
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-25, -31, -44, -51 VH chain (aa)
US-16-178-571-519

  Query Match             100.0%;  Score 623;  DB 19;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGGGLVQPGRSLRLSCTASGFTFGDYAMSWFRQAPGKGLEWVGFIRSKAYGGTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGGGLVQPGRSLRLSCTASGFTFGDYAMSWFRQAPGKGLEWVGFIRSKAYGGTT 60

Qy         61 EYAASVKGRFTISRDDSKSIAYLQMNSLKTEDTAVYYCAAWSAPTDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EYAASVKGRFTISRDDSKSIAYLQMNSLKTEDTAVYYCAAWSAPTDYWGQGTLVTVSS 118


SEQ ID NO: 535 alignment

US-16-178-571-535
; Sequence 535, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 535
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-25 VL chain (aa)
US-16-178-571-535

  Query Match             100.0%;  Score 559;  DB 19;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPAFLSASVGDRVTVTCRASQGISNYLAWYQQKPGNAPRLLIYSASTLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPAFLSASVGDRVTVTCRASQGISNYLAWYQQKPGNAPRLLIYSASTLQSGVPS 60

Qy         61 RFRGTGYGTEFSLTIDSLQPEDFATYYCQQSYTSRQTFGPGTRLDIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFRGTGYGTEFSLTIDSLQPEDFATYYCQQSYTSRQTFGPGTRLDIK 107


SEQ ID NO: 256 alignment

US-16-178-571-256
; Sequence 256, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 256
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-22, -23, -40 VH Chain (aa)
US-16-178-571-256

  Query Match             100.0%;  Score 619;  DB 19;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSDYYMSWIRQAPGKGLEWVSYISSSGSTIYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSDYYMSWIRQAPGKGLEWVSYISSSGSTIYY 60

Qy         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAKVDGDYTEDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAKVDGDYTEDYWGQGTLVTVSS 118


SEQ ID NO: 267 alignment 

RESULT 1
US-16-178-571-267
; Sequence 267, Application US/16178571
; Publication No. US20190161553A1
; GENERAL INFORMATION
;  APPLICANT: Juno Therapeutics, Inc.
;  APPLICANT:Memorial Sloan Kettering Cancer Center
;  APPLICANT:SATHER, Blythe D.
;  APPLICANT:SMITH, Eric L.
;  TITLE OF INVENTION: CHIMERIC ANTIGEN RECEPTORS SPECIFIC FOR
;  TITLE OF INVENTION:B-CELL MATURATION ANTIGEN AND ENCODING
;  TITLE OF INVENTION:POLYNUCLEOTIDES
;  FILE REFERENCE: 735042009900
;  CURRENT APPLICATION NUMBER: US/16/178,571
;  CURRENT FILING DATE: 2018-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,439
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/580,445
;  PRIOR FILING DATE: 2017-11-01
;  PRIOR APPLICATION NUMBER: US 62/582,932
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/582,938
;  PRIOR FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: US 62/596,765
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/596,763
;  PRIOR FILING DATE: 2017-12-08
;  PRIOR APPLICATION NUMBER: US 62/614,960
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/614,963
;  PRIOR FILING DATE: 2018-01-08
;  PRIOR APPLICATION NUMBER: US 62/665,442
;  PRIOR FILING DATE: 2018-05-01
;  PRIOR APPLICATION NUMBER: US 62/665,447
;  PRIOR FILING DATE: 2018-05-01
;  NUMBER OF SEQ ID NOS: 856
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 267
;  LENGTH: 110
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
;  FEATURE:
;  OTHER INFORMATION: BCMA-23 VL Chain (aa)
US-16-178-571-267

  Query Match             100.0%;  Score 571;  DB 19;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCTGSSSDVGKYNLVSWYQQPPGKAPKLIIYDVNKRPSGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCTGSSSDVGKYNLVSWYQQPPGKAPKLIIYDVNKRPSGV 60

Qy         61 SNRFSGSKSGNTATLTISGLQGDDEADYYCSSYGGSRSYVFGTGTKVTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNRFSGSKSGNTATLTISGLQGDDEADYYCSSYGGSRSYVFGTGTKVTVL 110